Citation Nr: 1532400	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  07-35 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to July 1974.

This matter comes before the Board of Veterans' Appeals Board) on appeal from
an October 2006 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Seattle, Washington.  

The Board denied the Veteran's appeal in a December 2012 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's December 2012 denial, and remanded the Veteran's appeal to the Board for further evidentiary development.  Such was achieved after the Board remanded the appeal to the agency of original jurisdiction (AOJ) in December 2014.  The Veteran's appeal has been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has not sustained the loss or permanent loss of use, of one or both feet, or one or both hands, permanent impairment of vision of both eyes, or ankylosis of one or both knees, or one or both hips, due to service connected disabilities.

2.  The Veteran does not have severe burn injury residuals that preclude operation of an automobile, nor does he have amyotrophic lateral sclerosis (ALS).


CONCLUSION OF LAW

The criteria for a certificate of eligibility for an automobile and adaptive equipment
and/or adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5107
(West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2014); 80 Fed. Reg. 10001-03 (Feb. 25, 2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Concerning VA's duty to notify, the record reflects that VA provided the Veteran with the notice required under the VCAA in a letter dated in May 2006.  

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, private and VA treatment records, and his own lay statements.  The Board remanded the Veteran's appeal in April 2012 so VA could attempt to obtain the Veteran's records from the Social Security Administration (SSA).  Following the request, the SSA informed the Appeals Management Center (AMC) that the Veteran's medical records had been destroyed, and that further efforts to obtain them would be futile.  In June 2012, the AMC made a formal finding that the SSA records were unavailable and notified the Veteran of this fact in accordance with 38 C.F.R. § 3.159(e).  In light of these efforts, the Board finds that the AMC has substantially complied with the prior remand to the extent possible, and that VA's duty to assist the Veteran in obtaining these records has been satisfied.

The Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claim, and the Board is also unaware of any such outstanding evidence.  

The Veteran appeared at an in-person examination with a VA physician to assess the severity of his service-connected disabilities and their impact on his ability to use his hands and feet in April 2015.  The Board observes that the findings contained in the corresponding April 2015 examination reports are adequate for adjudicatory purposes.  It is clear that the VA physician who reviewed the Veteran's file was aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record and supported by clinical rationale.  The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the severity and impact of the Veteran's service-connected disabilities has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim has been consistent with said provisions. Accordingly, the Board will address the issue on appeal below.

Analysis

The Veteran contends that he is entitled to eligibility for the purchase of an automobile and/or adaptive equipment due to his service-connected disabilities.  Service connection is currently in effect for the following disabilities:  bilateral hearing loss, degenerative changes of the cervical spine, degenerative joint disease of the right shoulder, a total right knee replacement due to degenerative changes, degenerative joint disease of the lumbar spine, degenerative changes of the left knee, degenerative joint disease of the left shoulder, tinnitus, degenerative changes of the right hip, degenerative joint disease of the left hip, intermittent numbness and neuralgia of the left parietal occipital scalp, degenerative changes of the hands wrists and elbows, intertarsal joint osteoarthritis of each foot, degenerative changes of the thoracic spine, tonsillectomy, and sinusitis with eustachian tube salpingitis and cephalgia.  He has a combined schedular disability rating of 100 percent.

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b) (West 2014).  

The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3) (2014).  

In September 2013, VA amended 38 C.F.R. § 3.808 by adding a severe burn injury to the list of eligible disabilities.  In this case the Veteran does not contend nor does the evidence show that he requires an automobile or adaptive equipment due to a severe burn injury.  Hence the amendment to 38 C.F.R. § 3.808 is not relevant.

Effective February 25, 2015, VA amended 38 C.F.R. § 3.808 again to add amyotrophic lateral sclerosis (ALS) as a qualifying disability for eligibility to entitlement for a certificate of eligibility for automobile or other conveyance and adaptive equipment.  See 80 Fed. Reg. 10001-03 (Feb. 25, 2015).  Because the Veteran does not have ALS, this amendment to 38 C.F.R. § 3.808 is also not relevant.

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes. 

Notwithstanding the above, a veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees or of one or both hips.  38 U.S.C.A. § 3902(b)(2) (2014), 38 C.F.R. § 3.808(b)(5) (2014).  Ankylosis is complete immobility of a joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Veteran is service connected for bilateral hearing loss, degenerative changes of the cervical spine, degenerative joint disease of the right shoulder, a total right knee replacement due to degenerative changes, degenerative joint disease of the lumbar spine, degenerative changes of the left knee, degenerative joint disease of the left shoulder, tinnitus, degenerative changes of the right hip, degenerative joint disease of the left hip, intermittent numbness and neuralgia of the left parietal occipital scalp, degenerative changes of the hands wrists and elbows, intertarsal joint osteoarthritis of each foot, degenerative changes of the thoracic spine, tonsillectomy, and sinusitis with eustachian tube salpingitis and cephalgia.  He has a combined schedular disability rating of 100 percent.

The Board initially notes that the Veteran is not service connected for any disability involving loss of vision.  Moreover, he does not contend, nor does the record reflect, that he has visual impairment as defined in 38 C.F.R. § 3.808(b).  Similarly, although the Veteran exhibits limitation of motion of the knees and hips, ankylosis of either knee or either hip is not demonstrated by the medical evidence of record, nor does the Veteran contend that he experiences complete immobility of the knees or the hips or the functional equivalent after repetitive use.  The central issue in the present case hinges solely on loss of use of the hands or feet claimed as a result of the Veteran's service-connected arthritis disabilities.

In December 2014, the Board remanded the Veteran's appeal so that a VA examiner could assess whether the Veteran retains effective function in each foot and hand, and specifically address whether the Veteran would be equally well served by an amputation stump at the site of election below the knee or elbow with use of a suitable prosthetic appliance.  Significantly, upon review of the record and evaluation of the Veteran's disabilities, an April 2015 VA examiner determined that the Veteran does indeed retain effective function in the left hand, but does NOT retain effective function in the right hand, right foot or left foot such that he would be equally well served by an amputation stump with use of a suitable prosthetic appliance for each of these three body parts. 
Turning first to the left hand, with respect to grasping and manipulation ability, the April 2015 VA examiner pointed out that although the Veteran cannot use a comb or pen with his left hand (because it is his non-dominant hand) or hold objects weighing more than five pounds, he is able to use his left hand to hold a cup and to brush his teeth.  At the examination, the Veteran described base-line pain of 3/10 for the left hand with flare-ups to 7-8/10 twice a month lasting 30 minutes.  Although the Veteran exhibited pain with finger flexion, such did not result in functional loss.  His left hand grip strength was 5/5, with no muscle atrophy.  Based on these capabilities, the examiner found that the Veteran retained function in the left hand, and would not be equally served by amputation and replacement with a prosthesis.  

The April 2015 VA examiner's assessment of the left hand is consistent with that of the March 2011 VA examiner, who noted "fair remaining function" of the Veteran's hands, at that time.  It is also consistent with assessments of the Veteran's own treating physicians, who note "limited," but not "loss" of function of the left hand.  See, e.g., the February 2011 letter of Dr. A.S. (noting that the Veteran's arthritis was "quite severe" in the hands, and that overall function was limited).

Based on these assessments, although the records reflect that the Veteran currently  experiences impairment of left hand characterized by pain and limitation of motion, weakened grip, and lack of endurance, loss of use of the left hand such that any remaining function is equally well served by amputation with a prosthesis is simply not shown.

With respect to the Veteran's right hand, right foot and left foot, the Board finds no reason to call into question the reasoned findings of the April 2015 VA examiner, who as noted above determined that each of these body parts fail to retain effective function, and would be equally well served by an amputation stump at the site of election below the knee or elbow with use of a suitable prosthetic appliance.  Unlike with the left hand, which the Veteran can use to hold a cup and brush his teeth, the Veteran is unable to hold (let alone use) anything with his dominant right hand.  See the April 2015 VA examiner's medical opinion, at 2.  With respect to both of the Veteran's feet, the VA examiner observed that the Veteran's balance, propulsion, proprioception and sensation are lost, and right and left foot drop is present, which causes the Veteran to trip.  The Veteran uses a power wheelchair or motorized scooter to move around.   

As alluded to above, the key question at issue in this case is not whether the Veteran actually suffers loss of use of the right hand, right foot or left foot, but whether such loss is caused by service-connected disabilities.  Unfortunately, although the Board is sympathetic to the pain the Veteran currently endures due to service-connected arthritis in several joints, the probative evidence of record weighs against a finding that the loss of use exhibited in the Veteran's right hand, right foot, or left foot is due exclusively to his service-connected disabilities.

Indeed, with respect to the Veteran's right hand, the April 2015 VA examiner specified that although the Veteran's decreased range of motion and inability to hold objects heavier than five pounds is due to his service-connected degenerative joint disease of the hands, the Veteran's loss of ability to hold a pen and comb, his fine motor loss, and his decreased finger sensation are all due to his non-service connected carpal tunnel syndrome.  In fact, the examiner explained that if the Veteran did not have carpal tunnel syndrome, and his hand was only affected by his service-connected disabilities, the Veteran would retain enough function in the right hand to dress himself and hold fine movement devices.  

Similarly, with respect to the Veteran's feet, the April 2015 VA examiner attributed the Veteran's balance, propulsion, proprioception and sensation debilitations not to his service-connected arthritis of the feet, knees, hips or spine, but rather to nonservice-connected diabetic peripheral neuropathy.  Although the examiner acknowledged some loss of function for each foot due to pain and decreased range of motion from degenerative joint disease of the foot and plantar fasciitis, these disabilities contribute "less than 50% to his overall loss of function in that extremity."  As with carpal tunnel syndrome above, the examiner determined that the Veteran would in fact retain effective function in his feet and would not be better served with amputation and prosthesis absent the presence of his nonservice-connected peripheral neuropathy.  See the April 2015 VA examiner's medical opinion, at 2-3.  
The Board finds the April 2015 VA examiner's report and the opinions discussed above to be the most probative evidence of record addressing the impact the Veteran's disabilities have on his ability to use his hands and feet.  The examiner had the benefit of review of all the evidence of record, which include several records documenting the Veteran's ongoing treatment for service-connected joint arthritis, as well as his nonservice-connected neurological disabilities.  The examiner also articulated cogent reasons for her conclusions that the Veteran retains no function in his right hand and right and left feet, but that such loss of use is more likely due to nonservice-connected disabilities.  Indeed, by her expert opinion, the VA examiner determined that functionality of the right hand, right foot and left foot would be restored to the point where the Veteran would not be better served with amputation and prosthesis, absent the presence of his debilitating nonservice-connected neurological disabilities.  There are no medical opinions of record to the contrary. 

The Board acknowledges that the Veteran's arthritis disabilities have been regularly characterized as "severe."  Dr. A.L., a private physician, opined that the Veteran had disabling arthritis in many joints, including his back, hands, shoulders, and knees, and that treatment had not offered any pain relief.  He recommended a power chair for the Veteran, and a van to accommodate the chair.  See Dr. A.L.'s May 2006 and August 2008 letters.  In a February 2011 letter, Dr. A.S. another private physician, noted that the Veteran's arthritis was quite severe in the hands and "extremely severe" in the left knee.  The March 2011 VA examiner also noted "moderately severe" and "severe" functional impact due to pain in the Veteran's hands and feet respectively.  

Consistent with these medical assessments, the Veteran himself has similarly described his joint pain symptomatology, immobility and overall declining health.  The Board finds no reasons to call into question the assessments of the above-referenced examiners, or the credibility of the Veteran's own lay descriptions of his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed Cir 2007), Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir 2006).  Indeed, the medical evidence establishes that the Veteran has severe arthritis in multiple joints and that VA has determined that he meets the criteria for motorized wheelchair.  As noted above however, the key question at issue in this case is not whether the Veteran's service-connected disabilities severely impact his ability to use his hands and feet.  Rather, the question is whether the Veteran's service-connected disabilities manifest in such a degree of disability as to manifest in loss of use of one or more hands or one or more feet, such that amputation with a prosthesis would serve the Veteran equally well.  Here, the probative medical evidence of record specifically addressing loss of use does not reflect the degree of impairment required for such eligibility.  Moreover, the issuance of a wheelchair and other devices by VA, whether a health care facility or otherwise, is not relevant to the Board's determination in response to the Veteran's application for automobile or other conveyance and adaptive equipment.

In sum, the above evidence reflects that the Veteran's service-connected disabilities do not cause loss or permanent loss of use of one or both feet or one or both hands (whether under the definition in 38 C.F.R. § 3.350  or any other plausible definition of those terms), the permanent impairment of vision of both eyes, or ankylosis.  The Veteran does not suffer from severe burn injury residuals or ALS.  Although the Board is sympathetic to the difficulties experienced by the Veteran as related in his written statements, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  As the Board is beholden to the laws and regulations that apply to veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2014); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v Shinseki, 573 F.3d 1282, 1287 (Fed Cir 2009).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


